2018 IL 123038



                                       IN THE

                               SUPREME COURT

                                           OF

                         THE STATE OF ILLINOIS





                                   (Docket No. 123038)

       FIRST MIDWEST BANK, Appellant, v. ANDRES COBO et al., Appellees.


                            Opinion filed November 29, 2018.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Thomas, Kilbride, Burke, Theis, and
     Neville concurred in the judgment and opinion.



                                        OPINION

¶1       In Illinois, a plaintiff who voluntarily dismisses a claim has only one
     opportunity to refile that same claim. Whether two lawsuits assert the same claim
     does not depend solely on how the plaintiff titles the complaint, however. This
     issue sometimes requires a judicial determination.

¶2      In this case, plaintiff First Midwest Bank (First Midwest) sued defendants
     Andres Cobo and Amy M. Rule for breach of a promissory note. Cobo and Rule
     responded that First Midwest or its predecessor had already sued them twice for the
     same breach of the same promissory note: once in a foreclosure suit in 2011 and
     once in a breach of promissory note suit in 2013. First Midwest claimed that the
     first lawsuit involved a claim for foreclosure on a mortgage, which is different from
     a breach of a promissory note.

¶3       The circuit court of Cook County agreed with First Midwest Bank, but the
     appellate court reversed. 2017 IL App (1st) 170872. We granted First Midwest’s
     petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Nov. 1, 2017)), and we affirm the
     appellate court’s decision. We hold that a lawsuit for breach of a promissory note
     asserts the same cause of action as a prior foreclosure complaint when that
     foreclosure complaint specifically requested a deficiency judgment based on the
     same default of the same note.


¶4                                     BACKGROUND

¶5       On November 20, 2006, Andres Cobo and Amy M. Rule, the defendants, took
     out a mortgage on their property located at 625 S. 12th Avenue, Maywood, Illinois,
     with Waukegan Savings and Loan, SB (Waukegan). This mortgage secured a loan
     from Waukegan for $227,500.

¶6       Five years later, Cobo and Rule defaulted on their loan. Waukegan commenced
     foreclosure proceedings on December 8, 2011, alleging that defendants had ceased
     making payments on July 1, 2011. In compensation for the remaining $214,079.06,
     plus interest, collection costs, and late fees, Waukegan sought a foreclosure and
     sale of 625 S. 12th Avenue and a deficiency judgment for the remaining debt
     against defendants. The complaint named Cobo and Rule as “persons claimed to be
     personally liable for deficiency.” The complaint’s requested relief included a
     “Judgment of foreclosure and sale” and “personal judgment for deficiency, if
     sought.”

¶7       First Midwest acquired Waukegan’s interest in the note and mortgage, and on
     April 2, 2013, First Midwest voluntarily dismissed the foreclosure suit. It filed a
     new lawsuit against Cobo and Rule on April 16, 2013, for breach of a promissory
     note. First Midwest alleged that Cobo and Rule had defaulted on their loan on July




                                              -2­
       1, 2011, and sought $251,165.72, which included the $214,079.06 remaining on the
       principal plus interest, late fees, and other costs.

¶8        After another two years the case had not yet proceeded to trial. First Midwest
       moved to continue the trial date, but on April 3, 2015, the circuit court denied that
       motion. That same day, First Midwest voluntarily dismissed its suit.

¶9         Finally on July 30, 2015, First Midwest initiated the lawsuit that provides the
       basis for this appeal. First Midwest sued Cobo and Rule for breach of a promissory
       note and unjust enrichment, seeking $278,838.13, which included the $214,079.06
       principal plus interest, late fees, and other costs.

¶ 10        Cobo and Rule moved to dismiss under section 2-619 of the Code of Civil
       Procedure (Code). 735 ILCS 5/2-619 (West 2016). Citing LSREF2 Nova
       Investments III, LLC v. Coleman, 2015 IL App (1st) 140184, they argued that
       Illinois’s “single refiling rule,” which prohibits a plaintiff from refiling the same
       cause of action more than once, barred First Midwest’s claim. Because First
       Midwest or its predecessor in interest had already filed two lawsuits based on the
       same mortgage, note, and default, Cobo and Rule asked the court to dismiss the
       suit.

¶ 11       The circuit court denied the motion to dismiss. Relying on LP XXVI, LLC v.
       Goldstein, 349 Ill. App. 3d 237 (2004), the court found that a lawsuit based on a
       mortgage and a lawsuit based on a promissory note are not the same cause of
       action. It concluded that the pending lawsuit was the first refiling of the breach of a
       promissory note action and both of those suits were distinct from the foreclosure
       suit. The court distinguished Coleman because in that case the first lawsuit had
       reached a final adjudication on the merits but the foreclosure complaint in this case
       was voluntarily dismissed.

¶ 12       Later First Midwest moved for summary judgment. Cobo and Rule reasserted
       their single refiling rule argument as an affirmative defense. First Midwest moved
       to strike defendants’ affirmative defenses. The circuit court granted First
       Midwest’s motion to strike the affirmative defenses and granted summary
       judgment, awarding First Midwest $308,192.56.




                                                -3­
¶ 13       The appellate court vacated the circuit court’s order and dismissed the
       complaint. 2017 IL App (1st) 170872. It acknowledged that a mortgage and note
       are distinct contracts, but it found that First Midwest’s suit for breach of promissory
       note and its foreclosure suit arose from the same set of operative facts and thus
       constitute the same cause of action for the purposes of the single refiling rule. Id.
       ¶ 19. Agreeing with Coleman, 2015 IL App (1st) 140184, the court concluded that a
       foreclosure complaint that seeks a deficiency judgment arises out of both the
       mortgage and the note. 2017 IL App (1st) 170872, ¶ 22. In response to the circuit
       court’s observation that Coleman involved a prior suit that reached a final
       adjudication on the merits, the appellate court found that final adjudication was a
       component of res judicata, not the single refiling rule. Because First Midwest or its
       predecessor sued based on the same default of the same note in 2011, 2013, and
       2015, the court held that this suit for breach of promissory note was an
       impermissible second refiling.

¶ 14       First Midwest petitioned this court for leave to appeal, and we allowed that
       petition. Ill. S. Ct. R. 315 (eff. Mar. 15, 2016).


¶ 15                                       ANALYSIS

¶ 16       The circuit court’s order under review is a grant of summary judgment in favor
       of First Midwest. We review a summary judgment order de novo. Schultz v. Illinois
       Farmers Insurance Co., 237 Ill. 2d 391, 399-400 (2010). A court should award
       summary judgment only if there is no question of material fact and the moving
       party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2012).
       Rule and Cobo raised the same argument in both a section 2-619 motion and as an
       affirmative defense on summary judgment. We review a motion to dismiss under
       section 2-619 de novo. Moon v. Rhode, 2016 IL 119572, ¶ 15.

¶ 17      Defendants Cobo and Rule argue that the court should dismiss First Midwest’s
       complaint based on the single refiling rule. This rule derives from section 13-217 of
       Code, which states that, in applicable actions, if

          “the action is voluntarily dismissed by the plaintiff, or the action is dismissed
          for want of prosecution, *** the plaintiff, his or her heirs, executors or
          administrators may commence a new action within one year or within the




                                                -4­
          remaining period of limitation, whichever is greater, after *** the action is
          voluntarily dismissed by the plaintiff.” 735 ILCS 5/13-217 (West 1994).

       In Flesner v. Youngs Development Co., 145 Ill. 2d 252, 254 (1991), this court
       interpreted this provision to allow “one, and only one, refiling of a claim.”

¶ 18       Whether two complaints state the same claim does not depend on how the
       plaintiff labels the complaint. Although this court has not yet spoken on this issue,
       multiple districts of the Illinois Appellate Court have agreed to use the same
       analysis to determine whether two suits assert the same cause of action for the
       purposes of the single refiling rule as they use for res judicata. See, e.g., Wells
       Fargo Bank, N.A. v. Norris, 2017 IL App (3d) 150764, ¶ 21; Mabry v. Boler, 2012
IL App (1st) 111464, ¶ 22; Schrager v. Grossman, 321 Ill. App. 3d 750, 755
       (2000); D’Last Corp. v. Ugent, 288 Ill. App. 3d 216, 220 (1997). The appellate
       court has consistently followed this approach, and we adopt it as well. Therefore, to
       determine whether two lawsuits assert the same cause of action for purposes of the
       single refiling rule, we will apply the test for “identity of cause of action” for
       res judicata—the “transactional test.”

¶ 19        This test, which we adopted in River Park, Inc. v. City of Highland Park, 184
Ill. 2d 290, 311 (1998), treats separate claims as the same cause of action “if they
       arise from a single group of operative facts.” Courts should approach this inquiry
       “ ‘pragmatically, giving weight to such considerations as whether the facts are
       related in time, space, origin, or motivation, whether they form a convenient trial
       unit, and whether their treatment as a unit conforms to the parties’ expectations or
       business understanding or usage.’ ” Id. at 312 (quoting Restatement (Second) of
       Judgments § 24, at 196 (1982)).

¶ 20       We agree with Cobo and Rule that First Midwest’s two later suits for breach of
       a promissory note asserted the same cause of action as First Midwest’s
       predecessor’s first suit under the mortgage and the note. Both breach of promissory
       note complaints alleged the same default date, July 1, 2011, as the foreclosure
       complaint. All three complaints alleged that Cobo and Rule were personally liable
       for the same $214,079.06 principal. Most importantly, in the foreclosure complaint
       from 2011, First Midwest’s predecessor expressly sought a deficiency judgment
       under the note. Although that complaint had only one count, for
       “FORECLOSURE,” it requested as a remedy “a personal judgment for deficiency,



                                               -5­
       if sought.” For practical purposes, the request for a deficiency judgment asserted a
       second claim, this one under the note. First Midwest later sought a remedy under
       that same note, alleging the exact same default date, in 2013 and again in 2015. The
       2015 suit was an impermissible third filing.

¶ 21       First Midwest responds that a foreclosure proceeding is quasi in rem but a
       breach of note proceeding is in personam. ABN AMRO Mortgage Group, Inc. v.
       McGahan, 237 Ill. 2d 526, 535 (2010); Turczak v. First American Bank, 2013 IL
       App (1st) 121964, ¶ 33. It argues that these two distinct proceedings cannot assert
       the same cause of action. However, the in personam nature of the breach of
       promissory note proceeding is not determinative. The transactional test treats two
       claims as identical “if they arise from a single group of operative facts, regardless
       of whether they assert different theories of relief.” (Emphasis added.) River Park,
       Inc., 184 Ill. 2d at 311.

¶ 22       First Midwest further objects that all of the facts that the foreclosure complaint
       shared with the breach of promissory note complaints are included in the form
       foreclosure complaint that the Illinois Mortgage Foreclosure Law (Foreclosure
       Law) (735 5/15-1101 et seq. (West 2016)) provides. Section 15-1504(a) of the
       Foreclosure Law provides plaintiffs with a sample foreclosure complaint and
       instructs plaintiffs how to complete the form. This sample complaint instructs the
       plaintiffs to attach copies of both the mortgage and the note to the foreclosure
       complaint, to disclose the names of the defendants alleged to be personally liable
       for any deficiency, and to specify the total amount due. Id. § 15-1504(a). According
       to First Midwest, using these facts against a plaintiff in the transactional test would
       be unfair when the Foreclosure Law requires a plaintiff to plead these facts.

¶ 23       This objection is not compelling because no section of the Foreclosure Law
       requires a plaintiff to seek a deficiency judgment during the foreclosure
       proceedings. Section 15-1504(b) clearly states that the “foreclosure complaint need
       contain only such statements and requests called for by the form set forth in
       subsection (a) of Section 15-1504 as may be appropriate for the relief sought.” Id.
       § 15-1504(b). Section 15-1504(a) allows a plaintiff in a foreclosure proceeding to
       request a “personal judgment for a deficiency, if sought.” (Emphasis added.) Id.
       § 15-1504(a). Regarding deficiency judgments, section 15-1504(f) states that “the
       plaintiff may have a personal judgment against any party in the foreclosure




                                                -6­
       indicated as being personally liable therefor and the enforcement thereof be had as
       provided by law.” (Emphasis added.) Id. § 15-1504(f). This language indicates that,
       although a plaintiff has the option to seek a deficiency judgment in foreclosure
       proceedings, it need not.

¶ 24       That the exact language in First Midwest’s predecessor’s foreclosure complaint
       was “a personal judgment for deficiency, if sought” does not change our analysis.
       The phrase “if sought” likely results from the complainant closely replicating
       section 15-1504(a) of the Foreclosure Law. That section provides a sample
       foreclosure complaint form and instructions on how plaintiffs should complete the
       form. Section 15-1504(a) begins:

          “A foreclosure complaint may be in substantially the following form:

              (1) Plaintiff files this complaint to foreclose the mortgage (or other
          conveyance in the nature of a mortgage) (hereinafter called ‘mortgage’)
          hereinafter described and joins the following person as defendants: (here insert
          names of all defendants).” Id. § 15-1504(a)(1).

       Section 1504(a) ends by providing a sample request for relief.

              “REQUEST FOR RELIEF

              Plaintiff requests:

                  (i) A judgment of foreclosure and sale.

                  (ii) An order granting a shortened redemption period, if sought.

                  (iii) A personal judgment for a deficiency, if sought.

                  (iv) An order granting possession, if sought.

                  (v) An order placing the mortgagee in possession or appointing a
              receiver, if sought.

                  (vi) A judgment for attorneys’ fees, costs and expenses, if sought.” Id.
              § 15-1504(a).




                                              -7­
       First Midwest’s predecessor’s foreclosure complaint from 2011 was nearly an
       exact reproduction of this request for relief. Rather than tailor the specific relief
       requested to the individual case by eliminating the instruction “if sought,” First
       Midwest’s predecessor likely transferred this language directly into its complaint.
       In such circumstances, we decline to find that the complaint did not seek a
       deficiency judgment.

¶ 25       Alternatively, First Midwest suggests that the phrase “if sought” allows a
       complainant to reserve that remedy. Purportedly this phrase allows a plaintiff to
       delay deciding whether to pursue a deficiency judgment until after the foreclosure
       sale. Without approving of this interpretation, we find that this interpretation would
       not change our conclusion. If First Midwest’s predecessor sought to reserve the
       possibility that it would recover a personal judgment under the note, then it still
       invoked that note in the foreclosure complaint and threatened to seek a remedy
       based on the note. Cobo and Rule became alerted to the possibility that they would
       need to defend against a claim under the note. First Midwest cannot avoid the single
       refiling rule by claiming that the first complaint only raised the possibility that it
       might seek recovery under the note.

¶ 26       Our approach best reconciles the cases on which the parties rely. In Coleman,
       the lender initiated foreclosure proceedings, seeking both to foreclose on the
       mortgage and to secure a personal judgment against the borrowers for the
       deficiency. 2015 IL App (1st) 140184. The court foreclosed on the subject property
       and entered an in rem deficiency judgment. Later the plaintiff sued under the
       promissory note, but res judicata barred this suit. The plaintiff had argued that the
       two claims relied on two separate transactions; the first relied on the mortgage, and
       the second relied on the note. Id. ¶ 9. The appellate court found that the lender in the
       earlier case relied on both the mortgage and the promissory note because it sought a
       deficiency judgment in addition to foreclosure. The court concluded that both cases
       arose from the note, so they arose from the same set of operative facts and
       res judicata barred the second suit. Id. ¶ 14. Our analysis closely tracks the
       Coleman court’s reasoning and that of the appellate court here (2017 IL App (1st)
170872, ¶ 22).

¶ 27      The circuit court here distinguished this case from Coleman because the first
       lawsuit in Coleman reached a final adjudication on the merits. The lender had




                                                -8­
       foreclosed on the borrower’s property and actually secured a deficiency judgment
       before the plaintiff filed another lawsuit to collect under the promissory note.
       Coleman, 2015 IL App (1st) 140184, ¶ 5. In this case, however, neither the
       foreclosure suit commenced in 2011 nor the suit for breach of promissory note
       commenced in 2013 reached a final adjudication on the merits. Instead the plaintiff
       voluntarily dismissed both cases. The circuit court here found that a final
       adjudication on the merits is a necessary component of res judicata, so it rejected
       defendant’s reliance on Coleman.

¶ 28       The single refiling rule does not require that the prior lawsuit have reached a
       final adjudication on the merits. The single refiling rule applies to a variety of
       circumstances, including when “the action is voluntarily dismissed by the plaintiff,
       or the action is dismissed for want of prosecution, or the action is dismissed by a
       United States District Court for lack of jurisdiction, or the action is dismissed by a
       United States District Court for improper venue.” 735 ILCS 5/13-217 (West 1994).
       In all of these circumstances the earlier litigation necessarily would not have
       reached a final adjudication on the merits. The single refiling rule is not simply
       another name for res judicata. Instead this rule results from our interpretation of
       section 13-217. Flesner, 145 Ill. 2d at 254. These are two separate doctrines, but the
       appellate court has applied the res judicata test for “identity of the cause of action”
       in the context of the single refiling rule because it is a convenient test with an
       established body of case law for determining when two causes of action are the
       same.

¶ 29       Coleman distinguished its facts from those in Turczak, 2013 IL App (1st)
121964, and Goldstein, 349 Ill. App. 3d 237—both cases on which First Midwest
       relies. We agree with Coleman that both cases are distinguishable. Coleman, 2015
IL App (1st) 140184, ¶¶ 22, 26.

¶ 30       In Goldstein, the defendant and the plaintiff’s predecessor executed a mortgage,
       a promissory note, and a commercial guaranty. 349 Ill. App. 3d at 238. After the
       defendant defaulted, the plaintiff’s predecessor foreclosed on the mortgage and
       secured a deficiency judgment. After acquiring the predecessor’s interest, the
       plaintiff sued under the guaranty. Id. at 239. The appellate court found that
       res judicata did not bar the plaintiff’s suit because the mortgage, note, and guaranty
       were all separate transactions. Id. at 241.




                                                -9­
¶ 31       The appeal in Goldstein resulted from a guaranty specifically waiving any “one
       action” or “anti-deficiency” defense and any “ ‘other law which may prevent
       [plaintiff] from bringing any action, including a claim for deficiency, against
       [defendant], before or after [plaintiff’s] commencement or completion of any
       foreclosure action.’ ” Id. at 238. Thus, Goldstein is distinguishable because it arose
       from the defendant’s guaranty that specifically waived the sort of argument that
       Cobo and Rule raise here.

¶ 32       Moreover, Goldstein did not address a situation in which the lender sought a
       remedy under the same instrument in three separate suits. The first complaint in
       Goldstein did not seek a remedy under the guaranty. The court explicitly found that
       “defendant’s rights under the guaranty were not placed in issue or adjudicated” in
       the prior litigation. Id. at 241. Unlike in Goldstein, in this case the litigants’ rights
       under the note were at issue in all three proceedings.

¶ 33       In Turczak the defendant bank had already secured a default judgment against
       the plaintiffs for breaching a promissory note that accompanied a mortgage. When
       the plaintiffs later sought to sell their property to satisfy their debts to both the
       defendant and a second lender, the defendant bank claimed that its consent was
       required because it still had an enforceable mortgage on that property. Turczak,
       2013 IL App (1st) 121964, ¶¶ 7-8. The defendant bank demanded that the plaintiffs
       pay $6000 before it would consent to the sale. Id. ¶ 8. Later, the plaintiffs alleged
       that the defendant bank’s mortgage was not enforceable because the default
       judgment based on the promissory note created a res judicata bar to any attempt to
       enforce the mortgage. The plaintiffs sued the defendant bank, claiming that it
       violated the Consumer Fraud and Deceptive Business Practices Act (815 ILCS
       505/1 et seq. (West 2008)) by pretending to have an enforceable mortgage when it
       did not. Turczak, 2013 IL App (1st) 121964, ¶ 10.

¶ 34       The appellate court rejected the plaintiffs’ argument. It found that the defendant
       bank’s mortgage had remained enforceable despite the prior default judgment. Id.
       ¶¶ 27-29. The court explained that a lender may sue under the mortgage and the
       note consecutively or concurrently. Id. ¶ 31. Because the defendant had sought only
       a default judgment in its earlier lawsuit, no prior action adjudicated the parties’
       rights under the mortgage, and that mortgage remained enforceable. Id. ¶ 36.




                                                - 10 ­
¶ 35       First Midwest’s reliance on Turczak is misplaced. The key component that was
       missing in Turczak—a prior lawsuit seeking to adjudicate the parties’ rights under
       the disputed instrument—is present in this case. In Turczak the defendant bank had
       sought only a default judgment in the earlier litigation. Id. ¶¶ 27-29. It did not seek
       to foreclose on the mortgage, so the mortgage remained enforceable. Here First
       Midwest’s predecessor sought remedies under both the mortgage and the note.

¶ 36       Notably, both Goldstein and Turczak relied on Farmer City State Bank v.
       Champaign National Bank, 138 Ill. App. 3d 847, 852 (1985), to demonstrate that a
       plaintiff may pursue remedies under a mortgage and a note either consecutively or
       concurrently. Goldstein, 349 Ill. App. 3d at 242; Turczak, 2013 IL App (1st)
121964, ¶ 29. First Midwest argues that this court must overturn Farmer City to
       find in favor of Cobo and Rule here.

¶ 37       We need not overturn Farmer City to rule in Cobo and Rule’s favor. Consistent
       with Farmer City, we find that lenders may pursue a claim under the mortgage and
       note either consecutively or concurrently. 1 First Midwest’s predecessor sought
       relief under the mortgage and note concurrently, and we do not hold that any part of
       the complaint was inappropriate at the time it was filed. Conversely, if First
       Midwest’s predecessor had sought a remedy only under the note, it could seek a
       remedy under the mortgage later. Turczak, 2013 IL App (1st) 121964, ¶¶ 27-29.
       However, a lender may not assert a claim under the mortgage and the note
       concurrently by seeking a foreclosure and a deficiency judgment and then assert a
       claim under the note consecutively twice more.

¶ 38       First Midwest warns that this approach will have harmful consequences. Many
       notes or mortgages incorporate or reference a variety of other legal instruments.
       Sometimes a note is secured through multiple mortgages. Often a third party acts as
       a guarantor. The lender and the borrower frequently enter into loan modification
       agreements. First Midwest warns that if we rule against it, the court will limit the
       available remedies and require lenders to file one suit under all possible
       instruments.


           1
             For a helpful discussion of the historical difference between the deficiency judgment as a form
       of legal relief and the foreclosure as a form of equitable relief, see Elizabeth Martin, Note, Getting a
       Second Bite at the Apple: The Res Judicata Exception for Seeking Foreclosure Deficiencies in
       Illinois, 2016 U. Ill. L. Rev. 2271, 2275-80 (2016).




                                                       - 11 ­
¶ 39       By focusing on the remedy sought we avoid the consequences that First
       Midwest raises. First Midwest is correct that foreclosure complaints often share
       many facts with other lawsuits that a lender might bring. These shared facts,
       however, are not necessarily “operative facts” under the transactional test. River
       Park, Inc., 184 Ill. 2d at 311. A plaintiff seeking to foreclose on a mortgage puts the
       note at issue and makes those facts “operative” only if the plaintiff also seeks to
       adjudicate the parties’ rights under the note. Moreover, the Foreclosure Law
       explicitly states that “foreclosure of a mortgage does not affect a mortgagee’s
       rights, if any, to obtain a personal judgment against any person for a deficiency.”
       735 ILCS 5/15-1511 (West 2016). Nothing in this opinion contradicts that statutory
       provision. 2 Because we do not hold that the mortgage and note constitute the same
       transaction, we do not hold that claims under those instruments must be litigated at
       the same time for the purposes of the single refiling rule. 3 See Turczak, 2013 IL
       App (1st) 121964, ¶¶ 27-29.

¶ 40       This reasoning also applies to other instruments besides the note and the
       mortgage, such as a guaranty or a loan modification agreement. Illinois courts have
       consistently found that a plaintiff may not recover from a guarantor without
       pleading separately. United Central Bank v. Patel, 2015 IL App (3d) 140863-U,
       ¶ 18; First Midwest Bank v. IRED Elmhurst, LLC, 2014 IL App (2d) 140456-U,
       ¶ 16; Hickey v. Union National Bank & Trust Co. of Joliet, 190 Ill. App. 3d 186,
       190 (1989). Unless the plaintiff alleges a violation of the guaranty in its initial
       complaint, a foreclosure suit based on a mortgage does not necessarily adjudicate
       any third party’s rights. It does not even adjudicate the rights of the parties to the
       note unless the plaintiff specifically asks for that remedy, as First Midwest’s
           2
              In United Central Bank v. KMWC 845, LLC, 800 F.3d 307 (7th Cir. 2015), the Seventh Circuit
       referenced an old Illinois rule prohibiting a lender from suing under the mortgage when a statute of
       limitations or other procedural rule barred a suit under the note. Without approving of the Seventh
       Circuit’s analysis in that case, we note that any such rule would be in addition to the single refiling
       rule and would not affect the analysis here.
            3
              In further response to First Midwest’s prediction, we observe that it is not clear whether
       requiring lenders to bring all their potential claims against a borrower in one suit would be
       inadvisable. For example, California’s “one action rule” states that “[t]here can be but one form of
       action for the recovery of any debt or the enforcement of any right secured by mortgage upon real
       property or an estate for years therein.” Cal. Civ. Proc. Code § 726 (West 2016); Security Pacific
       National Bank v. Wozab, 800 P.2d 557 (Cal. 1990). This is exactly the policy that First Midwest
       opposes. We neither adopt this policy nor take any position on it, as Illinois law continues to allow
       lenders to sue under the mortgage, note, or other instrument separately.




                                                       - 12 ­
       predecessor did here. Similarly, if a plaintiff dismisses its foreclosure complaint
       because it has entered into a loan modification agreement with the defendant, the
       single refiling rule does not prevent that plaintiff from filing a new complaint based
       on that loan modification agreement. The second lawsuit is not simply a refiling of
       the first, because it relies on a distinct transaction and new operative facts. See
       Norris, 2017 IL App (3d) 150764, ¶ 22.


¶ 41                                     CONCLUSION

¶ 42       First Midwest’s suit for breach of a promissory note constituted the third
       attempt to collect from the same defendants based on the same July 1, 2011, default
       of the same promissory note. The single refiling rule barred this claim. The
       appellate court’s opinion is affirmed, the circuit court’s summary judgment order is
       vacated, and the case is dismissed.


¶ 43      Appellate court judgment affirmed.

¶ 44      Circuit court judgment vacated.




                                               - 13 ­